 
 
I 
112th CONGRESS
1st Session
H. R. 3687 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2011 
Mr. Michaud (for himself and Mr. Courtney) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for coverage under the beneficiary travel program of the Department of Veterans Affairs of certain disabled veterans for travel for certain special disabilities rehabilitation, and for other purposes. 
 
 
1.Coverage under Department of Veterans Affairs beneficiary travel program of certain disabled veterans for travel for certain special disabilities rehabilitationSection 111(b)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(G)A veteran with vision impairment, a veteran with a spinal cord injury or disorder, or a veteran with double or multiple amputations whose travel is in connection with in-patient care in a special disabilities rehabilitation program of the Department.. 
 
